Exhibit 10.1




FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT


This FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT, dated to be effective as of
January 31, 2019 (this “Amendment”) is made among SUPER MICRO COMPUTER, INC., a
Delaware corporation (“SMCI”, together with any other party hereto as a
Borrower, individually, a “Borrower” and, collectively, the “Borrowers”), the
financial institutions party to this Agreement from time to time as Lenders, and
BANK OF AMERICA, N.A., a national banking association (“Bank of America”), as
administrative agent for the Lenders (in such capacity, “Agent”).


Background
A.    Borrowers, Agent and Lenders have entered into that certain Loan and
Security Agreement, dated as of April 19, 2018, (as amended, modified or
supplemented from time to time, the “Loan Agreement”). All capitalized terms
used and not otherwise defined in this Amendment are used as defined in the Loan
Agreement.
B.    Agent and Lenders have agreed to amend certain terms of the Loan Agreement
subject to the terms and conditions set forth herein.
NOW THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties herein set forth and for other good and valuable
consideration, Borrowers, Agent and Lenders hereby agree as follows:
Agreement
1.Amendments to the Loan Agreement.


(a)New Definition. The following term is hereby added to Section 1.1 of the Loan
Agreement in alphabetical order as follows:


Extension Fee: a fee paid by U.S. Borrower to Agent (for the Pro Rata benefit of
the Lenders) equal to 0.05% of Revolver Commitments, which is fully earned, due
and payable on April 1, 2019 if SMCI has failed to deliver its Fiscal Year
ending June 30, 2017 audited financial statements by March 31, 2019 in
compliance with Section 10.1.2(l).
(b)Amended Definition. The following term defined in Section 1.1 of the Loan
Agreement is hereby amended and restated in its entirety as set forth below:


Revolver Termination Date: if the Conversion Date occurs, the date which is five
(5) years from the Conversion Date as set forth in the written notice from Agent
to Borrower Agent confirming that the Conversion Date has occurred and if the
Conversion Date does not occur, June 30, 2019.
(c)Amendments to Section 10.1.


(i)Section 10.1.2(a) of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:




1
112261769_4



--------------------------------------------------------------------------------




(a)
as soon as available, by no later than June 30, 2019 with respect to the Fiscal
Year ending June 30, 2018 and in any event within 90 days after the close of
each other Fiscal Year, balance sheets as of the end of such Fiscal Year and the
related statements of income, cash flow and shareholders equity for such Fiscal
Year, on consolidated and consolidating bases for Borrowers and Subsidiaries,
which consolidated statements shall be audited and certified (without
qualification) by a firm of independent certified public accountants of
recognized standing selected by Borrowers and acceptable to Agent, and shall set
forth in comparative form corresponding figures for the preceding Fiscal Year
and other information acceptable to Agent;



(ii)The “and” at the end of Section 10.1.2(j) is hereby deleted, the “.” at the
end of Section 10.1.2(k) is hereby deleted and replaced with “; and” and the
following is hereby added to the Loan Agreement as a new Section 10.1.2(l):


(l) by no later than March 31, 2019 (which, so long as no other Default or Event
of Default then exists, shall automatically be extended to June 30, 2019 upon
payment of the Extension Fee by U.S. Borrower), its Fiscal Year ending June 30,
2017 unqualified audited financial statements;
2.Amendment Fee. U.S. Borrower shall pay to Agent (for the Pro Rata benefit of
the Lenders) a fee equal to 0.10% of the Revolver Commitments, which fee shall
be fully earned, due and payable upon the execution hereof by the Lenders and
Agent.


3.Representations and Warranties. In order to induce Agent and each Lender to
enter into this Amendment, each Borrower represents and warrants to Agent and
each Lender that the following statements are true, correct and complete on and
as of the date hereof:


(a)Representations and Warranties. The execution, delivery and performance of
this Amendment has been duly authorized and this Amendment constitutes the
legal, valid and binding obligation of each Borrower enforceable in accordance
with its terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, moratorium or similar laws affecting creditors’ rights
generally. Each Borrower hereby represents and warrants to Agent and each Lender
as of the date hereof no Default or Event of Default shall have occurred and be
continuing.


(b)Incorporation of Representations and Warranties from Loan Agreement. After
giving effect to this Amendment, the representations and warranties contained in
Section 9 of the Loan Agreement are true, correct and complete in all material
respects on and as of the date hereof to the same extent as though made on and
as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true, correct
and complete in all material respects on and as of such earlier date.


4.Effectiveness. This Amendment (and the consents and waivers set forth herein)
shall become effective, as of the date first set forth above upon receipt by the
Agent of executed counterparts hereof from the Borrowers and each of the
Lenders.


5.Binding Effect; Ratification




2
112261769_4



--------------------------------------------------------------------------------




(a)Upon the effectiveness of this Amendment and thereafter this Amendment shall
be binding on the Agent, Borrowers and Lenders and their respective successors
and assigns.


(b)On and after the execution and delivery hereof, this Amendment shall be a
part of the Loan Agreement and each reference in the Loan Agreement to “this
Loan Agreement” or “hereof”, “hereunder” or words of like import, and each
reference in any other Loan Document to the Loan Agreement shall mean and be a
reference to such Loan Agreement as amended hereby.


(c)Except as expressly amended hereby, the Loan Agreement shall remain in full
force and effect and is hereby ratified and confirmed by the parties hereto.


6.Miscellaneous.


(a)THIS AMENDMENT SHALL BE SUBJECT TO SECTIONS 14.15 AND 14.16 OF THE LOAN
AGREEMENT, WHICH ARE INCORPORATED HEREIN BY REFERENCE.


(b)Borrowers agree to pay on demand all reasonable and documented out of pocket
costs and expenses incurred by Agent in connection with the preparation,
negotiation and execution of this Amendment and the other Loan Documents
executed pursuant hereto.


(c)Headings used herein are for convenience of reference only and shall not
affect the meaning of this Amendment.


(d)This Amendment may be executed in any number of counterparts, and by the
parties hereto on separate counterparts, each of which shall be an original and
all of which taken together shall constitute one and the same agreement.


7.Release.


(a)In consideration of the agreements of Agent and Lenders contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, each Borrower, on behalf of itself and its successors,
assigns and other legal representatives (each Borrower and all such other
persons being hereinafter referred to collectively as “Releasors” and
individually as a “Releasor”), hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges Agent and each Lender, and
their successors and assigns, and their present and former shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents and other representatives (Agent and each Lender
and all such other persons being hereinafter referred to collectively as
“Releasees” and individually as a “Releasee”), of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set off, demands and
liabilities whatsoever (individually, a “Claim” and collectively, “Claims”) of
every name and nature, known or unknown, suspected or unsuspected, both at law
and in equity, which Releasors may now or hereafter own, hold, have or claim to
have against Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever which arises at any time on or
prior to the day and date of this Amendment, for or on account of, or in
relation to, or in any way in connection with any of the Loan Agreement or any
of the other Loan Documents or transactions thereunder or related thereto.


(b)It is the intention of Borrowers that this Amendment and the release set
forth above shall constitute a full and final accord and satisfaction of all
Claims that may have or hereafter be deemed to have against Releasees as set
forth herein. In furtherance of this intention, each Borrower, on behalf of


3
112261769_4



--------------------------------------------------------------------------------




itself and each other Releasor, expressly waives any statutory or common law
provision that would otherwise prevent the release set forth above from
extending to Claims that are not currently known or suspected to exist in any
Releasor’s favor at the time of executing this Amendment and which, if known by
Releasors, might have materially affected the agreement as provided for
hereunder. Borrower, on behalf of itself and each other Releasor, acknowledges
that it is familiar with Section 1542 of California Civil Code:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
(c)Each Borrower, on behalf of itself and each other Releasor, waives and
releases any rights or benefits that it may have under Section 1542 to the full
extent that it may lawfully waive such rights and benefits, and each Borrower,
on behalf of itself and each other Releasor, acknowledges that it understands
the significance and consequences of the waiver of the provisions of Section
1542 and that it has been advised by its attorney as to the significance and
consequences of this waiver.


(d)Each Borrower understands, acknowledges and agrees that the release set forth
above may be pleaded as a full and complete defense and may be used as a basis
for an injunction against any action, suit or other proceeding which may be
instituted, prosecuted or attempted in breach of the provisions of such release.


(e)Each Borrower agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.




[Signature Page Follows]
 


4
112261769_4



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.


BORROWER:


SUPER MICRO COMPUTER, INC.,
a Delaware corporation




By: /s/ KEVIN BAUER            
Name: Kevin Bauer
Title: CFO




FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT
(SMCI)
SIGNATURE PAGE









--------------------------------------------------------------------------------






AGENT AND LENDERS:


BANK OF AMERICA, N.A.,
as Agent and Lender




By: /s/ CARLOS GIL                
Name: Carlos Gil
Title: Senior Vice President


    


FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT
(SMCI)
SIGNATURE PAGE



--------------------------------------------------------------------------------






ING CAPITAL LLC,
as Lender




By: /s/ JEAN GRASSO                    
Name: Jean Grasso                
Title: Managing Director




By: /s/ JEFFREY CHU                    
Name: Jeffrey Chu                
Title: Vice President                




FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT
(SMCI)
SIGNATURE PAGE





--------------------------------------------------------------------------------






EAST WEST BANK,
as Lender




By: /s/ NIMA RASSOULI            
Name: Nima Rassouli                
Title: Vice President                




FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT
(SMCI)
SIGNATURE PAGE









--------------------------------------------------------------------------------





MB FINANCIAL BANK, N.A.,
as Lender




By: /s/ BRIAN ROMAN                
Name: Brian Roman                
Title: Vice President                    




FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT
(SMCI)
SIGNATURE PAGE









--------------------------------------------------------------------------------






CTBC BANK CORP. (USA),
as Lender


By: /s/ MINGDAO LI                    
Name: Mingdao Li                
Title: SVP & Regional Head        




FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT
(SMCI)
SIGNATURE PAGE



